Lupiano, J. (dissenting).
In a campaign for an assembly seat, defendant circulated a flyer accusing his opponent, plaintiff herein, the incumbent, of taking a campaign contribution from an indicted landlord with whom plaintiff purportedly shared an office. Defendant points out that the Daily News article and the photostat of the receipt of the contribution, both set forth in the flyer, are, by their very nature, true. However, the flyer is to be “considered as a whole, that its meaning depends, not upon isolated and detached statements, but upon ‘ “the whole scope and apparent object of the writer”.’ *** The writing must be ‘read against the background of its issuance, under the circumstances of its publication’ * * * and construed, not with the high degree of precision expected of and used by lawyers and judges, but as it would be read and understood by an ordinary member of the public to whom it is directed” (Julian v American Business Consultants, 2 NY2d 1, 23 [Fuld, J., dissenting]). Plaintiff alleges the falsity of this publication, pointing out, inter alia, that the $250 contribution from the said landlord was made several months prior to the indictment and that he never shared an office with such landlord.
Viewing the flyer against the cardinal principles in the law of libel delineated above, we conclude that there is a reasonable basis for drawing the defamatory conclusion that plaintiff knowingly took money from an indicted landlord and shared an office with such landlord. If the publication is “reasonably susceptible of a defamatory connotation, then ‘it becomes the jury’s function to say whether that was the sense in which the words were likely to be understood by the ordinary and average reader.’ ” (James v Gannett Co., 40 NY2d 415, 419.) Accusing an elected official of taking campaign contributions from an *470indicted landlord with whom he shares an office tends to expose that official to public contempt and disgrace and impugns his integrity (see Rinaldi v Holt, Rinehart & Winston, 42 NY2d 369; Nichols v Village Voice, 57 AD2d 527 [1st Dept]). We are not concerned here with the expression of opinion whether false or not, but with an assertion of corruption impugning the integrity of an elected official. Under these circumstances there may be a recovery if actual malice is shown (Rinaldi v Holt, Rinehart & Winston, supra).
There is an issue of fact as to the critical element of actual malice which precludes summary judgment relief on the record herein. It is noted that the flyer was distributed a mere two days before election day and this timing together with the relationship between the parties (both vying for the same public office then held by plaintiff) is relevant on the malice issue. Moreover, the salutary purpose of the New York Times Co. v Sullivan (376 US 254) rule — to promote uninhibited, robust, wide-open debate about public officials — would not be served by summary dismissal of the instant complaint. This is not a situation where sloppy news reporting is involved. It is one involving a genuine issue as to the probability of actual malice.
The majority’s analysis of the leaflet exhibits a high degree of precision expected of and used by lawyers and Judges and in that vein I would agree with such analysis. However, reflection upon the leaflet as it would be read and understood by an ordinary member of the public to whom it is directed prompts me to depart from the majority’s conclusion. Further, it does not appear to me that a fundamental misconception of the, pertinent Supreme Court decisions is exhibited by the dissent. The difference between the majority and dissenting views lies in their respective conclusions about whether the publication is reasonably susceptible of a defamatory connotation. Surely there is no vice exhibited in a desire to uphold the integrity of the elective process and of those who partake therein as candidates for public office by fair application of the law of defamation to those individuals.
Accordingly, the order, Supreme Court, Bronx County (Bloustein, J.), entered December 10, 1980, denying de*471fendant’s motion for summary judgment dismissing the complaint should be affirmed.
Carro and Fein, JJ., concur with Sandler, J.; Kupferman, J. P., and Lupiano, J., dissent in separate opinions.
Order, Supreme Court, Bronx County, entered December 10, 1980, reversed, on the law, the motion granted and the complaint dismissed, without costs and without disbursements.